COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      In re Kelley White

Appellate case number:    01-18-00073-CV

Trial court case number: 2011-20103

Trial court:              309th District Court of Harris County

        On January 30, 2018, relator filed a petition for writ of mandamus or, alternatively, for
writ of habeas corpus, complaining of the trial court’s December 23, 2017 Order of Enforcement
by Contempt and Suspension of Commitment. On February 5, 2018, relator filed an emergency
motion for a stay of trial court proceedings, contending that a motion to revoke suspension of
commitment had been filed and a hearing was set for that motion on February 8, 2018. Real
party in interest filed a response in opposition to the emergency motion.
       Relator’s emergency motion for a stay is DENIED.
         To the extent relator has sought relief from this court with respect to the underlying
contempt finding, the February 8 hearing may afford an opportunity for relator to reurge
objections to the contempt finding and for the trial court to reconsider its ruling. This order
denying a stay is made without prejudice to any future motion relator may file seeking temporary
relief from any order the trial court may enter. See TEX. R. APP. P. 52.8(b)(3), 52.10.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: February 5, 2018